            Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

FOR LIFE PRODUCTS, LLC,                         )
                                                )
            Plaintiff,                          )
                                                ) Civil Action No.1:20-cv-10662
     v.                                         )
                                                ) JURY TRIAL DEMANDED
ICP CONSTRUCTION, INC.,                         )
                                                )
                                                )
            Defendant.                          )
________________________________________________)


                   COMPLAINT FOR TRADEMARK INFRINGEMENT

       Plaintiff For Life Products, LLC (hereinafter “Plaintiff” or “FLP”) files this Complaint for

trademark infringement and unfair competition against the Defendant ICP Construction, Inc.,

(hereinafter “Defendant” or “ICP”). Plaintiff seeks monetary damages and permanent injunctive

relief due to Defendant’s actions related to the sale and distribution of surface care products

bearing a brand name, REJUVENATA, that is nearly identical to that of FLP’s federally registered

REJUVENATE marks. FLP alleges as follows:

                                 NATURE OF THIS ACTION

        1.      This is an action against ICP for trademark infringement and unfair competition.

       2.       FLP markets, sells and distributes surface care products under its federally-

registered “REJUVENATE” marks (the “REJUVENATE Marks”).

       3.       ICP markets and sells surface care products bearing the mark “REJUVENATA,”

which imitates FLP’s REJUVENATE Marks in a manner that is likely to cause consumer

confusion and deceive the public regarding the source, sponsorship, and affiliation of ICP’s

surface care products.
            Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 2 of 18




       4.       ICP’s sale of surface care products bearing REJUVENATA is unlawful and is

causing irreparable harm to FLP’s REJUVENATE brand.

       5.       FLP brings this action at law and in equity for trademark infringement, unfair

competition, and unfair business practices arising under the Trademark Act of 1946, 15 U.S.C. §§

1051 et seq. (2009) (“Lanham Act”) and the common law. Among other relief, FLP asks this

Court to: (a) permanently enjoin ICP from distributing, marketing or selling surface care products

using or bearing REJUVENATA or any other confusingly similar imitation of FLP’s

REJUVENATE Marks; (b) award FLP monetary damages and treble that award; (c) require ICP

to disgorge all profits from sales of products bearing REJUVENATA; and (d) award FLP punitive

damages, attorneys’ fees, and costs.

                                           PARTIES

       6.       FLP is a multi-member limited liability company organized and existing under the

laws of Florida, having its principal place of business at 2301 SW 145th Ave., Miramar, FL 33027.

All members of the limited liability company are located and domiciled in Florida.

       7.       On information and belief, ICP Construction, Inc. is a corporation organized and

existing under the laws of the Commonwealth of Massachusetts, having its principal place of

business at 150 Dascomb Rd., Andover, MA 01810.

                                        JURISDICTION

        8.      This Court has subject matter jurisdiction under section 39 of the Lanham Act, 15

U.S.C. § 1121, and under 28 U.S.C. §§ 1331, 1338. Subject matter jurisdiction over FLP’s related

state and common law claims is proper pursuant to 28 U.S.C. §§ 1338 and 1367.

        9.      This Court has personal jurisdiction over ICP because, on information and belief,

inter alia, (a) ICP is a corporation organized and existing under the laws of the Commonwealth of



                                           Page 2 of 18
          Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 3 of 18




Massachusetts; (b) ICP’s principal place of business is located within the Commonwealth of

Massachusetts; (c) ICP routinely, systematically, and continuously conducts business in the

Commonwealth of Massachusetts; (d) ICP has marketed, distributed, offered for sale, and/or sold

the infringing products within the Commonwealth of Massachusetts; and (e) ICP has otherwise

made or established contacts within the Commonwealth of Massachusetts sufficient to permit the

exercise of personal jurisdiction such that ICP’s due process rights are not offended by this Court’s

exercise of personal jurisdiction over ICP.

                                               VENUE

        10.     The District of Massachusetts is a proper venue pursuant to 28 U.S.C. § 1391(b) at

least because (a) ICP is subject to the Court’s personal jurisdiction and therefore resides in this

District, and (b) a substantial part of the events occurred in this District.

                                            STANDING

        11.     FLP has standing to file this action because it is the owner and assignee of the

federal trademark registrations infringed by ICP.

                                    STATEMENT OF FACTS

A.      FLP’s REJUVENATE Marks

        12.     FLP sells and distributes a wide array of household and commercial cleaning,

restoration and surface care products under its REJUVENATE Marks, including floor and

furniture cleaners, surface care and restoration products, and corresponding accessories.

        13.     In 1999, FLP launched its proprietary REJUVENATE product line. Over the last

twenty years, FLP has grown its REJUVENATE business from a single floor restorer product to

a full line of over 50 commercial and residential products ranging from surface cleaning and

renewal products to cabinet and furniture restorers to leather and fabric cleaners to spot and stain



                                              Page 3 of 18
         Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 4 of 18




removers sold throughout the United States and Canada. Many of FLP’s REJUVENATE products

are specially formulated to clean, renew and repair flooring and surface materials, such as

hardwood floors, carpet, vinyl flooring, grout, marble, stone and slate.

       14.      FLP owns numerous federal trademark registrations for the REJUVENATE Marks

covering household and commercial cleaning and renewal products, many of which are

incontestable, including the following:


 U.S. Registration Number                    Word Mark                      Registration Date

             3051798                    REJUVENATE                          January 24, 2006
             3522915               REJUVENATE DEEP CLEAN!                   October 21, 2008
             4025861                       REJUVENATE                      September 13, 2011
             5656134              REJUVENATE MEGACLEAN                       January 15, 2019
             5728827              REJUVENATE VERSA CLEAN                      April 16, 2019

Copies of the Certificates of Registrations for each of these marks are attached collectively as

Exhibit 1. FLP’s use of the REJUVENATE Marks in commerce and federal registration of the

REJUVENATE Marks predates ICP’s commercial use of its REJUVENATA mark.

       15.      The REJUVENATE Marks are valid, enforceable, and legally protectable.

       16.      FLP has invested significant time, resources, and financial investment into building

the REJUVENATE brand and establishing consumer goodwill in the REJUVENATE Marks

associated with its surface care, cleaning, and renewal products.

       17.      Many of FLP’s REJUVENATE products bear labels that display the

REJUVENATE Marks as white lettering against a solid purple background. A non-limiting set of

examples is as follows:




                                            Page 4 of 18
        Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 5 of 18




  REJUVENATE Tile and Grout Cleaner            REJUVENATE Stone, Tile & Laminate
                                                       Floor Cleaner




     REJUVENATE All Floors Cleaner               REJUVENATE Grout Deep Cleaner



      18.    The REJUVENATE products, such as those shown above, are marketed to

consumers for cleaning surfaces, including grout, tile, laminate, hardwood, and vinyl. The

REJUVENATE cleaning products can be applied using a mop, the proprietary REJUVENATE




                                       Page 5 of 18
           Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 6 of 18




“Click and Clean” mop system, the REJUVENATE microfiber cloths, or using other suitable

cleaning devices used to clean surfaces.

          19.         FLP sells its REJUVENATE products globally, including throughout the United

States and Canada, through its product-specific website (https://www.rejuvenateproducts.com/)

as well as through major retail and e-commerce outlets, including but not limited to, The Home

Depot, Wal-Mart, Ace Hardware, QVC, Bed Bath & Beyond, Menards, and Amazon.com.

          20.         As a result of FLP’s extensive use and promotion of the REJUVENATE Marks,

FLP has built up and now owns extremely valuable goodwill that is symbolized by the

REJUVENATE Marks.

B.    ICP’s Unlawful Activities

          21.         ICP is a company specializing in formulating and producing surface care products.

          22.         ICP’s family of brands includes DRY TREAT, under which it sells, produces,

formulates, distributes, manufactures, advertises, or otherwise promotes at least two surface care

cleaning products bearing the mark “REJUVENATA.”

          23.         The first product ICP markets and sells bearing the REJUVENATA mark is a

natural stone cleaner called REJUVENATA ACTIVE. An image of ICP’s stone cleaning product

bearing         the       REJUVENATA          mark,     taken     from     its    product     webpage

(https://www.drytreat.com/cleaners/regular/hanafinn-rejuvenata-active.html)           is    reproduced

below:




                                                 Page 6 of 18
            Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 7 of 18



                                                                                                    SuJfacepedia   Al>out Us   0::AppLicator, L~in   Q.Search   ,.:1 rranslate


       ffiJIDRYlR
      Excellence in sealing products ·
                                                                                               Sealen       CleaneB       SUrfaces     FAQ      case Studies    ContadUs



       Select the Right Product                    Whereto Buy                                  Newslene r Subscript ion                Join the Team
        Dry-Treat •   Products    Sealers     Regular » Rejuvencata ACTIVE"'




                                                                                                                                                     NATURAL STONE
                                                                                                                                                           CLEANER

            HANAFINN Rejuvenata ACTIVP"' is a powerful, natural active en..7Yme cleaner concentrate for
            both heavy duty and light duty(regular) cleaning of all natural stones, tile, grout, brick and other
            hard surfaces. Rejuvenata ACTIVE 111 contains 3 different enzymes for removing general grime
            and stains caused by grease/ oils, mold, food and beverages.                                                                       ---. ---.~--~
                                                                                                                                               -~--=~-·
              Where to Buy




               REJUVENATA ACTIVE Cleaner for Natural Stone & Hard Surfaces



A true and correct copy of ICP’s REJUVENATA ACTIVE product webpage is attached hereto as

Exhibit 2.

        24.             On the product webpage, REJUVENATA ACTIVE is “recommended for cleaning

indoor surfaces including kitchen floors, bathrooms, eating and entertaining areas.” Ex. 2 at 1.

“[REJUVENATA ACTIVE] can be used for light regular mopping, heavy duty cleaning and

removal of stains caused by oil / grease, mold, leaf marks, food and beverages.” Id.

REJUVENATA ACTIVE is “suitable for domestic and commercial cleaning of hard surfaces,”

which includes “all natural stone (including acid sensitive, calcite based stones such as marble and

limestone),” “porcelain, ceramic and clay tile,” “grout,” and “vinyl and unfinished wood (with no

stain, oil or other coatings).” Id.

        25.             The second product ICP markets and sells bearing the REJUVENATA mark is a

countertop cleaner called REJUVENATA SPRAY. An image of ICP’s countertop cleaning

product       bearing                the          REJUVENATA                               mark,             taken             from          its       product               webpage

(http://www.drytreat.com/cleaners/regular/rejuvenata-spray.html) is shown below:

                                                                                   Page 7 of 18
                  Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 8 of 18



                                                                                               Surfacepedia   About Us   0:: Applicators Login   Q. Search   ~I Translate
     831DRY
     Excellence in sea l ing products ·
                                                                                   ft     Sealers      Cleaners     Surfaces     FAQ        Case Studies     Contact Us



     Select the Right Product                  Where to Buy                               Newsletter Subscription                  Join t he Team
      Dry-Treat    Products     Sealers    Regular   ReJuvenata"" Spray




          Rejuvenata™ is a gentle daily cleaner for natural and engineered stone countertops. It contains
          an invisible sealer t o enhance protection and make surfaces easier to clean.


             Where to Buy




                                    REJUVENATA SPRAY Stone Countertop Cleaner



A true and correct copy of ICP’s REJUVENATA SPRAY product webpage is attached as Exhibit

3.

           26.           On the product webpage, REJUVENATA SPRAY is “recommended for daily

cleaning of natural stone, engineered stone, lacquered timber, stainless steel, laminate and

polished concrete countertops.” Id.

           27.           In blatant disregard of FLP’s rights to the REJUVENATE Marks, ICP is

manufacturing, producing, marketing, distributing, offering for sale, and selling in interstate

commerce surface care cleaning products bearing a word mark, REJUVENATA, that is nearly

identical to FLP’s federally-registered REJUVENATE Marks. Not only are the marks nearly

identical, ICP’s use of the REJUVENATA mark on its surface care cleaning products closely

mimics the placements, shape, and design of the REJUVENATE Marks on FLP’s surface care

cleaning products as shown in the table below:




                                                                              Page 8 of 18
         Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 9 of 18




      FLP REJUVENATE PRODUCT                             ICP INFRINGING PRODUCT




                                                                               NATURAL STONE
                                                                                    CLEANER
                                                                                       -




                                                               REJUVENATA"
                                                               c..-ttV:..,.alno                      ~




                                                            • lrdNrc ....... 1-wNnilldlHM
                                                             . . . . . . . ,.-Ix . .
                                                            • iJ!typc,,_OIMludannmiil!ldMNg,allilNlll....,..Millll~
                                                              r~t,p          ~~           ~
                                                            . -.~,~~-.cl
                                                             lilMr,Mllf,oilf




      REJUVENATE Grout Deep Cleaner

                                                     REJUVENATA Natural Stone Cleaner




        REJUVENATE Kitchen & Bath                        REJUVENATA Countertop Cleaner
            Countertop Polish


       28.    ICP’s products bearing the REJUVENATA mark are marketed and sold for the

same uses as many of FLP’s REJUVENATE surface care products. Also, both are cleaning

products designed to clean a variety of surfaces including stone, wood, grout, tile, ceramic, and

                                          Page 9 of 18
        Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 10 of 18




other household surfaces. As FLP’s direct competitor, ICP is offering its REJUVENATA surface

care cleaning products to the same consumers as FLP and ICP’s REJUVENATA surface care

cleaning products are sold next to or near FLP’s products in overlapping channels of trade.

       29.     For example, REJUVENATA markets its products alongside of the

REJUVENATE products on www.Amazon.com. A true and correct copy of a webpage taken from

www.Amazon.com is attached as Exhibit 4, showing the REJUVENATA products, along with

product comparisons to the REJUVENATE products.

       30.     ICP’s REJUVENATA mark is similar in sight, sound and appearance as FLP’s

REJUVENATE Marks.

       31.     ICP is blatantly attempting to trade on the goodwill established by FLP in its

REJUVENATE Marks, and ICP’s continued use of the REJUVENATA mark in association with

surface care products is likely to cause consumer confusion.

       32.     ICP also distributes, either directly or indirectly, surface care products bearing the

REJUVENATA mark through many other third-party retailers. As shown in Exhibit 2 and

Exhibit 3, ICP’s REJUVENATA product webpages include a “Where to Buy” link that, when

clicked, directs consumers to third-party retailers where products bearing the infringing

REJUVENATA mark can be purchased.

       33.     REJUVENATA is also sold in other retailers across the United States, thereby

inducing those third parties to infringe the REJUVENATE trademarks.

       34.     On information and belief, ICP had knowledge of and was familiar with the

REJUVENATE Marks when it began marketing, promoting, offering for sale and selling surface

care cleaning products bearing REJUVENATA.




                                           Page 10 of 18
        Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 11 of 18




       35.     On information and belief, ICP intentionally adopted and used a confusingly

similar imitation of FLP’s REJUVENATE Marks knowing that REJUVENATA would mislead

and deceive consumers into believing ICP’s surface care cleaning products were produced,

authorized, or licensed by FLP, or that the surface care cleaning products originated from FLP.

       36.     Neither ICP nor any of its family of brands is associated, affiliated, or connected

with FLP, or licensed, authorized, sponsored, endorsed, or approved by FLP in any way.

       37.     FLP used the REJUVENATE Marks on surface care products extensively and

continuously before ICP began: (i) using the REJUVENATA mark on surface care cleaning

products or (ii) marketing, promoting, distributing, offering for sale, or selling REJUVENATA

ACTIVE or REJUVENATA SPRAY.

       38.     The likelihood of confusion, mistake, and deception engendered by ICP’s

infringement of FLP’s REJUVENATE Marks is causing irreparable harm to the goodwill

symbolized by the REJUVENATE Marks and the reputation for quality that they embody.

       39.     ICP’s continued marketing, promotion, offer for sale, sale and distribution of

surface care cleaning products bearing REJUVENATA are likely to cause confusion before,

during, and after the time of purchase because purchasers, prospective purchasers, and others

viewing ICP’s REJUVENATA ACTIVE and REJUVENATA SPRAY products at the point of

sale are likely—due to ICP’s use of a confusingly similar imitation of FLP’s REJUVENATE

Marks—to mistakenly attribute the cleaning products to FLP. By causing a likelihood of

confusion, mistake, and deception, ICP is inflicting irreparable harm on the goodwill symbolized

by FLP’s REJUVENATE Marks and the reputation for quality that they embody.

       40.     On information and belief, ICP continues to use the REJUVENATA mark in

connection with the sale and distribution of surface care cleaning products that directly compete



                                          Page 11 of 18
         Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 12 of 18




with surface care cleaning products offered by FLP. ICP began selling surface care cleaning

products bearing the REJUVENATA mark well after FLP had established protectable rights in

the REJUVENATED Marks.

        41.     On information and belief, ICP knowingly, willfully, intentionally, and maliciously

adopted and used a confusingly similar imitation of FLP’s REJUVENATE Marks on its surface

care cleaning products.

                                        COUNT I
                          FEDERAL TRADEMARK INFRINGEMENT
                                    (15 U.S.C. § 1114)

        42.     FLP re-alleges and incorporates by reference paragraphs 1 through 41 as if fully

set forth herein.

        43.     ICP’s use of a confusingly similar imitation of FLP’s REJUVENATE Marks in a

confusingly similar way on competing surface care cleaning products is likely to cause confusion,

deception, and mistake by creating the false and misleading impression that ICP’s surface care

cleaning products are manufactured or distributed by FLP, associated or connected with FLP, or

have the sponsorship, endorsement, or approval of FLP.

        44.     In connection with ICP’s surface care cleaning products, it has used a reproduction,

counterfeit, copy, or colorable imitation of FLP’s registered trademarks without FLP’s consent.

        45.     ICP’s use of REJUVENATA in connection with surface care cleaning products is

confusingly similar to FLP’s federally registered REJUVENATE Marks in violation of 15 U.S.C.

§ 1114. ICP’s activities are causing and, unless enjoined by this Court, will continue to cause a

likelihood of confusion and deception of members of the trade and public, and, additionally, injury

to FLP’s goodwill and reputation as symbolized by FLP’s REJUVENATE Marks.

        46.     ICP’s actions demonstrate an intentional, willful, and malicious intent to trade on

the goodwill associated with FLP’s REJUVENATE Marks to FLP’s great and irreparable harm.

                                            Page 12 of 18
         Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 13 of 18




        47.      By virtue of ICP’s conduct, including the sale, production, formulation,

distribution, manufacture, advertisement, or promotion of products bearing REJUVENATA, ICP

has willfully violated Section 32 of the Lanham Act, 15 U.S.C. § 1114, and FLP has suffered and

will continue to suffer irreparable damage to its business, reputation, and goodwill and has lost

sales and profits it would have made but for ICP’s willful infringement.

        48.      ICP caused and is likely to continue causing substantial injury to the public and to

FLP, and FLP is entitled to injunctive relief and to recover ICP’s profits, actual damages, enhanced

profits and damages, costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116, and

1117.

                                         COUNT II
                              FEDERAL UNFAIR COMPETITION
                                    (15 U.S.C. § 1125(a))

        49.      FLP re-alleges and incorporates by reference paragraphs 1 through 48 as if fully

set forth herein.

        50.      In connection with ICP’s surface care cleaning products, ICP has used a

reproduction, counterfeit, copy, or colorable imitation of FLP’s registered trademarks without

FLP’s consent.

        51.      ICP’s use of a confusingly similar imitation of FLP’s REJUVENATE Marks has

caused and is likely to cause confusion, deception, and mistake by creating the false and

misleading impression that ICP’s surface care cleaning products are manufactured or distributed

by FLP, or are affiliated, connected, or associated with FLP, or have the sponsorship,

endorsement, or approval of FLP.

        52.      ICP has made false representations, false descriptions, and false designation of, on,

or in connection with its goods in violation of 15 U.S.C. § 1125(a). ICP’s activities have caused,

                                             Page 13 of 18
         Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 14 of 18




and unless enjoined by this Court, will continue to cause a likelihood of confusion and deception

of members of the trade and public, and, additionally, injury to FLP’s goodwill and reputation as

symbolized by FLP’s REJUVENATE Marks, for which FLP has no adequate remedy at law.

        53.     ICP’s actions demonstrate an intentional, willful, and malicious intent to unfairly

compete with FLP and trade on the goodwill associated with FLP’s REJUVENATE Marks to

FLP’s great and irreparable harm.

        54.     By virtue of ICP’s conduct, including the sale, production, formulation,

distribution, manufacture, advertisement, or promotion of products bearing REJUVENATA, ICP

has willfully violated Section 32 of the Lanham Act, 15 U.S.C. § 1125(a), and FLP has suffered

and will continue to suffer irreparable damage to its business, reputation, and goodwill and has

lost sales and profits it would have made but for ICP’s willful unfair competition.

        55.     ICP caused and is likely to continue causing substantial injury to the public and to

FLP, and FLP is entitled to injunctive relief and to recover ICP’s profits, actual damages, enhanced

profits and damages, costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116, and

1117.

                                   COUNT III
              (Common Law Trademark Infringement and Unfair Competition)

        56.     FLP re-alleges and incorporates by reference paragraphs 1 through 55 as if fully

set forth herein.

        57.     ICP’s use of a confusingly similar imitation of FLP’s REJUVENATE Marks in a

confusingly similar way on competing surface care cleaning products constitutes common law

trademark infringement and unfair competition, and have created and will continue to create,

unless restrained by the Court, a likelihood of confusion, deception, and mistake by creating the

false and misleading impression that ICP’s surface care cleaning products are manufactured or


                                            Page 14 of 18
         Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 15 of 18




distributed by FLP, associated or connected with FLP, or have the sponsorship, endorsement, or

approval of FLP.

         58.    ICP acted with full knowledge of FLP’s use of, and statutory and common law

rights to, the REJUVENATE Marks and without regard to the likelihood of confusion of the public

created by ICP’s activities.

         59.    ICP’s actions demonstrate an intentional, willful, and malicious intent to trade on

the goodwill associated with FLP’s REJUVENATE Marks to FLP’s great and irreparable harm.

         60.    As a result of ICP’s adoption and use of the infringing REJUVENATA mark in

connection with its surface care cleaning products, FLP has been damaged in an amount not yet

determined or ascertainable. At a minimum, however, FLP is entitled to injunctive relief, to an

accounting of ICP’s profits, to damages and to costs. Further, in light of ICP’s deliberate and

malicious use of a confusingly similar imitation of FLP’s REJUVENATE Marks, and the need to

deter ICP from engaging in similar conduct in the future, FLP additionally is entitled to punitive

damages.

                                      REQUEST FOR RELIEF

        WHEREFORE, FLP respectfully requests that this Court enter judgment in its favor and

against ICP as follows:

        1.      ICP be held liable under each claim of relief set forth against it in this Complaint;

        2.      ICP be compelled to pay FLP monetary damages suffered as a result of ICP’s

infringing acts and unfair competition, including the harm to FLP’s reputation and actual damages

suffered, as well as lost profits for lost sales resulting from those acts;

        3.      FLP be awarded all damages caused by the acts forming the basis of this Complaint;




                                              Page 15 of 18
        Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 16 of 18




       4.      ICP and all of its agents, officers, employees, representatives, successors, assigns,

attorneys, and all other persons acting for, with, by, through or under authority from ICP, or in

concert or participation with ICP, and each of them, be enjoined from:

               a. Advertising, marketing promoting, offering for sale, distributing, or selling

                    REJUVENATA ACTIVE and REJUVENATA SPRAY;

               b.   Using REJUVENATA on or in connection with any of ICP’s goods;

               c. Using the REJUVENATE Marks or any other copy, reproduction, colorable

                    imitation, or simulation of FLP’s REJUVENATE Marks on or in connection

                    with ICP’s goods;

               d. Using any trademark, name, logo, design, or source designation of any kind on

                    or in connection with ICP’s goods that is a copy, reproduction, colorable

                    imitation, or simulation of, or confusingly similar to any of FLP’s trademarks,

                    trade dresses, names or logos;

               e. Using any trademark, name, logo, design or source designation of any kind on

                    or in connection with ICP’s goods that is likely to cause confusion, mistake,

                    deception, or public misunderstanding that such goods are produced or provided

                    by FLP, or are sponsored or authorized by FLP, or are in any way connected or

                    related to FLP; and

               f. Passing off, palming off, or assisting in passing off or palming off ICP’s goods

                    as those of FLP, or otherwise continuing any and all acts of unfair competition

                    as alleged in this Complaint;




                                            Page 16 of 18
           Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 17 of 18




          5.     Based on ICP’s knowing and intentional use of a confusingly similar imitation of

FLP’s REJUVENATE Marks, the damages awarded be trebled and the award of ICP’s profits be

enhanced as provided for by 15 U.S.C. § 1117(a);

          6.     ICP be required to pay FLP’s the costs and reasonable attorneys’ fees incurred by

FLP in this action pursuant to 15 U.S.C. § 1117(a);

          7.     Based on ICP’s willful and deliberate infringement of FLP’s REJUVENATE

Marks, and to deter such conduct in the future, FLP be awarded punitive damages;

          8.     FLP be awarded prejudgment and post-judgment interest on all monetary awards;

and

          9.     FLP be granted such other and further relief as the Court determines to be just and

proper.

                                      JURY TRIAL DEMAND

          FLP respectfully demands a trial by jury on all claims and issues so triable.




Dated: April 3, 2020                                Respectfully submitted,

                                                    /s/Michael D. Tauer
                                                    Michael D. Tauer (BBO# 568398)
                                                    Email: mtauer@kcl-law.com
                                                    Sean LaPorta (BBO# 691460)
                                                    Email: slaporta@kcl-law.com
                                                    Kerstein, Coren & Lichtenstein LLP
                                                    60 Walnut Street, Fourth Floor
                                                    Wellesley, MA 02481
                                                    Phone: (781) 997-1600
                                                    Fax: (781) 997-1633

                                                    Terry L. Clark
                                                    Email: tclark@bassberry.com
                                                    (pro hac admission request forthcoming)

                                             Page 17 of 18
Case 1:20-cv-10662-GAO Document 1 Filed 04/03/20 Page 18 of 18




                                Matthew D. Zapadka
                                Email: matt.zapadka@bassberry.com
                                (pro hac admission request forthcoming)
                                Bass, Berry & Sims, PLC
                                1201 Pennsylvania Avenue NW, Suite 300
                                Washington, DC 20004
                                Tel: 202-827-2950
                                Fax: 202-478-0400

                                R. Gregory Parker
                                Email: gparker@bassberry.com
                                (pro hac admission request forthcoming)
                                Bass, Berry & Sims, PLC
                                150 Third Avenue South, Suite 2800
                                Nashville, TN 37201
                                Tel: 615-742-6200
                                Fax: XXX-XX-XXXX

                                Counsel for For Life Products, LLC




                          Page 18 of 18
